This opinion is subject to administrative correction before final disposition.




                                 Before
                       HOUTZ, MYERS, and KISOR
                        Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                    Michael D. LAWRENCE
               Lance Corporal (E-3), U.S. Marine Corps
                             Appellant

                             No. 202200148

                        _________________________

                         Decided: 13 October 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              John P. Norman

 Sentence adjudged 5 May 2022 by a special court-martial convened at
 Marine Corps Base Camp Pendleton, California, consisting of a military
 judge sitting alone. Sentence in the Entry of Judgment: reduction to
 E-1, confinement for sixty days, and a bad-conduct discharge.

                           For Appellant:
                  Commander C. Eric Roper, JAGC, USN

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).

                        _________________________
                United States v. Lawrence, NMCCA No. 202200148
                               Opinion of the Court

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     S. TAYLOR JOHNSTON
                                     Acting Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2